DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 9/29/22 was entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 depends from cancelled claim 11 rendering the claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 2, 5-8, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshima US 5,988,635 (“Ohshima”) in view of Yamamoto US 6,554,270 (“Yamamoto”).
 	Regarding claim 1, Ohshima disclosed paper or film sheet conveying system comprising a roller (10) comprised of a grit roller (11) that may contact an adhesive side of an unlined label stock (see Figure 2);
 	a motor configured to generate a rotational force to cause the grit roller to rotate on an axis thereof (roller 10 is called a drive roller); 
 	wherein the stock is removed from the grit roller and fed to a nip between first and second feed rollers of an associated printer (see Figure 3).  
 	Ohshima did not teach the roller as a pick roller.  Yamamoto teaches a textured pick roller (see at least Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yamamoto and Ohshima to use the grit roller as a pick roller to reliably pick sheets without wrinkling or skewing the sheets. 
 	Regarding claim 2, the aforementioned combination would result such that the first feed roller has a grit surface (see at least Figure 3 of Ohshima) which may contact the adhesive side of an unlined label stock (see also MPEP 2115).  
 	Regarding claim 5, Ohshima disclosed a surface of the grit roller is comprised of carborundum or tungsten carbide (see the second to last paragraph of column 3)
	Regarding claims 6 and 7, Ohshima disclosed a surface of the counter rotating second feed roller (20) is malleable and is comprised of rubber (see the first paragraph of column 4).  With regard to claim 8, Ohshima does not appear to teach the use of silicone rubber, yet it would have been obvious to one of ordinary skill in the art before the effective filing date to use silicone rubber since it has excellent resistance to weathering and wear.  
 	Regarding claim 17, Ohshima disclosed a system that may be used for picking a sheet of liner-less label stock from a stack thereof comprising: 
 	a roller (10) comprised of a grit roller (11) that may contact an adhesive surface of a top sheet of a stack of liner-less label stock; 
 	the grit roller configured to rotate to move the top sheet to a nip disposed between feed rollers (Figure 3); 
 	the feed rollers further configured to cooperatively rotate to remove the top sheet from the stack (Figure 3).  
 	Ohshima did not teach the roller as a pick roller.  Yamamoto teaches a textured pick roller (see at least Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Yamamoto and Ohshima to use the grit roller as a pick roller to reliably pick sheets without wrinkling or skewing the sheets.
 	Regarding claims 18 and 19, the aforementioned combination would result such that one of the feed rollers is comprised of a grit contact surface, such that the feed roller comprised of the grit contact surface is a grit feed roller (see at least Figures 2 and 3 of Ohshima).


Claim(s) 9, and 13-16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kian et al. US 9,653,006 (“Kian”) in view of Ohshima and Yamamoto.  Kian disclosed a method of conveying liner-less label stock for printing comprising: contacting an adhesive side of an unlined label stock received from an associated roll thereof with a surface of a conveyor (240); generating a rotational force to cause the conveyor to rotate on an axis thereof (Figure 3); wherein the unlined label stock is removed from the conveyor.  
Kian did not teach the use of the pick/grit roller as claimed. Ohshima taught feeding to a nip between first and second feed rollers of an associated printer (Figure 3).  As mentioned above, the combination of Yamamoto and Ohshima renders obvious to one of ordinary skill in the art before the effective filing date to use the grit roller as a pick roller to reliably pick sheets without wrinkling or skewing the sheets. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings together with Kian to use the grit/pick roller for conveying label stock to reliably pick and feed the stock without wrinkling or skewing the labels.
	Regarding claim 13, as mentioned above, Ohshima taught the surface of the grit roller is comprised of carborundum or tungsten carbide (see the second to last paragraph of column 3).
 	Regarding claims 14 and 15, as mentioned above, Ohshima disclosed a surface of the counter rotating second feed roller (20) is malleable and is comprised of rubber (see the first paragraph of column 4).  With regard to claim 16, Ohshima does not appear to teach the use of silicone rubber, yet it would have been obvious to one of ordinary skill in the art before the effective filing date to use silicone rubber since it has excellent resistance to weathering and wear.  
 	
 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of VanderSyde et al. US 7,121,311 (“VanderSyde”). Yamamoto disclosed a method comprising: contacting an exposed surface of a top sheet of a stack of sheets with a grit roller (Figure 1); rotating the grit roller to move the top sheet relative to the stack to a nip between first and second grip rollers, wherein a grip roller contacting the exposed adhesive surface is comprised of a grit surface (see at least Figure 5); rotating the grip roller to move the top sheet from the stack; and retracting the grip roller (See Figures 1-5). Yamamoto did not teach the contacting the adhesive surface of label stock with the roller. VanderSyde teaches contacting the adhesive surface of label stock with a coated grit roller such that the sheet is prevented from sticking to the roller (see Figure 9 and the penultimate paragraph of column 8). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the teachings of VanderSyde within Yamamoto to use coated rollers capable of feeding label stock to be printed.

Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive top overcome the rejections as presented above in view of the amendments.
The rejection to claim 20 did not rely on MPEP 2115, instead was obvious because of the combination of Yamamoto in view of VanderSyde.
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653